Citation Nr: 0515183	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for coronary artery 
disease to include as secondary to diabetes.

7.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, with diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board 
notes that a July 2004 RO decision also awarded the veteran 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

The issue of service connection for PTSD is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1991 rating decision denied 
entitlement to service connection for PTSD.

2.  An item of evidence received subsequent to the January 
1991 rating decision is evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact not previously established, and raises a reasonable 
possibility of substantiating the claim.

3.  Bilateral hearing loss, tinnitus, and headaches were not 
present during the veteran's active military service, were 
not manifested within one year of separation from service, 
and are not otherwise shown to be related to the veteran's 
military service or to any incident during service.

4.  Hypertension and coronary artery disease were not caused 
or aggravated by a service-connected disability.

5.  Diabetes has required the veteran to follow a restricted 
diet, to regulate his activities, and to take insulin.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the January 1991 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Bilateral hearing loss, tinnitus, and headaches were not 
incurred in or aggravated by active service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).

4.  Hypertension and coronary artery disease are not 
proximately due to, or the result of, the veteran's service-
connected diabetes.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (a) (2004).

5.  The criteria for an initial rating of 40 percent for 
diabetes mellitus with diabetic nephropathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter sent to 
the veteran dated in January 2002 specifically notified the 
veteran of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and whether or not the veteran or VA bore the burden 
of producing or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, in March 
2004 VA obtained medical opinions to assist in answering the 
medical questions (concerning the service connection claims) 
presented in this appeal.  While the veteran's representative 
has essentially questioned the adequacy of these 
examinations, the Board notes that the examinations reflect 
that the VA examiners reviewed the claims file, recorded the 
past medical history, noted the veteran's current complaints, 
and conducted a physical examination.  For these reasons, the 
Board finds that the examinations of March 2004 are adequate 
for rating purposes.  As for the increased rating claim, the 
Board notes that in March 2004 the veteran had a VA diabetes 
examination.  The veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the appellant's appeal.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as heart disease and organic diseases of the nervous 
system, will be presumed if they become manifest to a 
compensable degree within the year after service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  PTSD

The veteran's claim of service connection for PTSD was denied 
by a January 1991 rating decision.  A claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156(a), new evidence is existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

Evidence received since the January 1991 rating decision 
includes an April 2003 letter from a VA social worker that 
stated, in pertinent part, that the veteran has PTSD.

The Board finds that the April 2003 letter from the VA social 
worker is evidence that, by itself or when considered with 
the previous evidence of record, relates to a fact not 
previously established, and raises a reasonable possibility 
of substantiating the claim.  The Board notes that the 
January 1991 rating decision denied the veteran's claim due 
to the fact that the record contained no indication that the 
veteran had been diagnosed with PTSD.  Although it is unclear 
how the purported PTSD diagnosis was derived, the April 2003 
letter suggesting that the veteran suffers from PTSD 
constitutes material evidence in that it relates to a fact 
not previously established (a diagnosis of PTSD), and raises 
a reasonable possibility of substantiating the claim.

In short, the Board finds that the evidence submitted by the 
veteran is new and material under 38 C.F.R. § 3.156.  Prior 
to adjudicating this claim on the merits, however, the Board 
will be undertaking additional development as addressed in 
the remand portion of this decision.

II.  Bilateral hearing loss and tinnitus

Although service medical records indicate that the veteran 
suffered from otitis media and an ear infection during 
service, service medical records reveal no complaints or 
findings related to hearing loss or tinnitus.  The veteran's 
February 1969 service separation examination noted that the 
veteran's ears (including auditory acuity) were normal.

The Board finds that the preponderance of the evidence is 
against the veteran's hearing loss and tinnitus claims.  
While the medical records indicate that the veteran currently 
suffers from hearing loss and tinnitus, clinical and 
audiological evaluations performed at the veteran's February 
1969 service separation examination noted no such 
disabilities.  Further, a VA examiner (March 2004) has 
indicated, upon review of the veteran's records and after 
examining the veteran, that the veteran's hearing loss and 
tinnitus are not related to his military service, and there 
is no contrary opinion of record.

III.  Headaches

The file contains no records reflecting a diagnosis of 
headaches.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that in the absence of evidence of current 
disability, there can be no valid claim).  Even if a current 
headaches disorder were of record, no such disorder was 
complained of or noted during service, and no physician has 
linked a headaches disorder to the veteran's service.  As 
such, service connection for headaches is denied.


IV.  Hypertension and coronary artery disease

The veteran asserts that he suffers from hypertension and 
heart disease secondary to his service-connected diabetes 
and, in the alternative, due to exposure to Agent Orange 
during service.

The veteran's service medical records reflect no complaints 
or diagnoses related to heart disease.  The veteran's 
February 1969 service separation examination noted that the 
veteran's heart and vascular system were normal; the 
veteran's blood pressure was 128/78.  Records indicate that 
hypertension was first diagnosed in 1994 and coronary artery 
disease in November 2000.

The Board finds that the preponderance of the evidence is 
against the veteran's hypertension and coronary artery 
disease claims.  While the medical records indicate that the 
veteran currently suffers from these disorders, clinical 
evaluation performed at the veteran's February 1969 service 
separation examination noted no heart disorder, and the 
veteran's cardiovascular system was found to be normal on a 
December 1969 VA examination.

With respect to the claims for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include the veteran's heart disorders on 
appeal, and the veteran has presented no competent medical 
evidence causally linking his heart disorders to exposure to 
Agent Orange in service.  38 C.F.R. §§ 3.307, 3.309; Combee 
v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).

The veteran has also asserted that his heart disorders are 
related to his service-connected diabetes.  Disability which 
is proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder which is proximately due to or the result of a 
service connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board notes, however, that a VA examiner 
(March 2004) has specifically indicated, upon review of the 
veteran's records and after examining the veteran, that the 
veteran's heart disorders are not related to his service-
connected diabetes; there is no contrary opinion of record.  
In short, there is no competent medical evidence suggesting 
any causal link between hypertension and coronary artery 
disease and the veteran's active service or service-connected 
diabetes.

V.  Conclusion to service connection claims

As the medical records reveal that the veteran was not 
diagnosed with headaches, hearing loss, or heart disease 
within one year of his separation from active duty service, 
entitlement to service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309 are not for 
application in this case.

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms and 
limitations caused by his disabilities on appeal.  However, 
it does not appear that the veteran is medically trained to 
offer any opinion as to causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the service connection claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

VI.  Increased rating for diabetes

By a June 2002 decision, the RO granted service connection 
for diabetes mellitus with bilateral nephritis of the feet 
and diabetic nephropathy, and assigned a 20 percent rating, 
effective April 9, 2001.  In a July 2004 RO decision the 
veteran was assigned separate ratings for the lower 
extremities, and the veteran's disability on appeal is now 
characterized as diabetes mellitus with diabetic nephropathy, 
rated as 20 percent disabling.  Because this case arises from 
an initial rating decision which established service 
connection and assigned the initial disability evaluation, 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  A rating 
of 40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  A 
rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

The medical evidence on file, including the March 2004 VA 
diabetes examination, shows that the veteran's diabetes 
mellitus is being treated with insulin.  The medical evidence 
on file also essentially demonstrates that the veteran has 
had to follow a restricted diet and to regulate his 
activities in certain ways.  As such, the disability picture 
more closely approximates that contemplated by a rating of 40 
percent.

A schedular rating exceeding 40 percent is not warranted, 
however.  The medical records do not show that he was 
diagnosed with diabetes-related ketoacidosis.  Further, the 
medical evidence does not show that the veteran has had 
hypoglycemic reactions requiring any hospitalization.  Thus, 
the veteran's diabetes mellitus does not have the 
characteristics required for a rating of 60 percent.  
Accordingly, the Board will grant a schedular rating of 40 
percent for diabetes mellitus for the entire period of the 
veteran's appeal.  Fenderson.


ORDER

New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for PTSD 
has been reopened.  To this extent, the veteran's appeal is 
granted.

Service connection for hypertension, to include as secondary 
to diabetes, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for coronary artery disease, to include as 
secondary to diabetes, is denied.

A rating of 40 percent for diabetes mellitus, with diabetic 
nephropathy, for the entire period of the veteran's appeal, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

Having concluded that the veteran's claim of service 
connection for PTSD has been reopened, the Board is of the 
opinion that additional development is necessary prior to 
entering a final determination regarding a decision on the 
underlying merits of that claim.  In this regard, the Board 
finds that a VA PTSD examination is necessary to determine 
whether the veteran has PTSD and to address the veteran's 
contentions in this case.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of any PTSD found to be 
present.  All indicated studies should be 
performed, and the examination should be 
conducted in accordance with the 
provisions of DSM-IV.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including a detailed account of any 
stressors identified by the veteran as 
accountable for the disorder.  A 
rationale should be given for all 
opinions and conclusions expressed.

2.  Following the aforementioned 
development, the issue of service 
connection for PTSD should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


